MEMORANDUM **
Patrick McMahon appeals pro se the district court’s order imposing sanctions pursuant to Federal Rule of Civil Procedure 11, following the dismissal of his 12th action involving these same defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review for an abuse of discretion, Truesdell v. So. Cal. Permanente Med. Gp., 293 F.3d 1146, 1151 (9th Cir. 2002), and we affirm.
The district court did not abuse its discretion by imposing sanctions in the amount of defendants’ attorney’s fees. See Fed.R.Civ.P. 11(c)(2). The district court had ample evidence to support its conclusion that McMahon lacked a good faith basis to file this action and that he brought it for an improper purpose. See Truesdell, 293 F.3d at 1153-54 (concluding that Rule 11 sanction of dismissal may be appropriate where complaint is frivolous and lacks evidentiary support); Townsend v. Holman Consulting Corp., 929 F.2d 1358,1366 (9th Cir.1990) (en banc) (concluding that improper purpose may be determined by party’s objectively manifested outward behavior).
We are unpersuaded by McMahon’s contention that the district court lacked jurisdiction to impose sanctions following his voluntary dismissal pursuant to Fed. R.Civ.P. 41(a). See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 394, 110 S.Ct. 2447,110 L.Ed.2d 359 (1990).
*646The district court properly denied McMahon’s recusal motion because adverse rulings do not constitute an adequate basis for recusal. See Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999).
We do not consider arguments raised for the first time in McMahon’s reply brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.